Citation Nr: 1132405	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpel tunnel syndrome.

2.  Entitlement to service connection for bilateral ankle disabilities.

3.  Entitlement to service connection for a spine disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for bilateral knee disabilities, to include as due to bilateral compartment syndrome.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for prostate cancer.

9.  Entitlement to a rating in excess of 20 percent for left shoulder rotator cuff tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The February 2008 rating decision addressed 17 issues, of which the Veteran has appealed the 9 claims listed on the title page.  

On his March 2008 notice of disagreement the Veteran alleged that clear and unmistakable error (CUE) had been made in rating his left shoulder disability.  In the January 2009 Statement of the Case the RO addressed the Veteran's left shoulder issue as both a CUE claim and an increased rating claim.  As the increased rating claim will address the rating assigned to the left shoulder, there has been no final decision from which the Veteran can yet allege CUE, and as such a CUE claim is not addressed in this decision.  See 38 C.F.R. § 3.105(a)(2010). 

The Veteran appeared and testified at a personal hearing in September 2010 before the undersigned Acting Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is contained in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for headaches, bilateral knee disabilities, diabetes mellitus, hypertension, and prostate cancer, as well as entitlement to a rating in excess of 20 percent for left shoulder tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no credible evidence of a current bilateral wrist disability, to include carpal tunnel syndrome.

2.  There is no credible evidence of a current bilateral ankle disability.

3.  A spine disability was not manifest during active service from September 1971 to January 1992, nor within one year of discharge from active service.  The medical evidence of record does not relate his sciatica to service.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(21), 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010)

2.  Bilateral ankle disabilities were not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(21), 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010)

3.  A spine disability was not incurred in or aggravated by service, nor may service incurrence of spine arthritis be presumed.  38 U.S.C.A. §§ 101(21), 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An August 2008 letter and the 2007 letter provided adequate notice of how disability ratings and effective dates are assigned, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and the 2008 letter included the specific rating criteria applicable the Veteran's left shoulder claim.  See Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008); see also Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims via the presentation of pertinent evidence and testimony.  The Board will address the issue of affording the Veteran VA examinations for the issues of bilateral carpel tunnel syndrome, bilateral ankle disabilities and a spine disability below.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication, and the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Laws and Regulations

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

Factual Background and Analysis

The Veteran contends he developed carpel tunnel syndrome in his bilateral wrists as a result of working as a keypunch operator in service.  He also testified that he injured his bilateral wrists in service.  He contends he developed bilateral ankle disabilities in service due to running in combat boots.  He believes that his current diagnosis of sciatica is due to lifting and heavy physical activity during service.  

Service treatment records show that the Veteran did not have any complaints regarding his wrists, ankles or back during his September 1971 enlistment examination.  In June 1972, the Veteran reported a sore right wrist secondary to hitting another soldier.  X-rays taken of his wrist were negative and he was assessed with a sprained right wrist.  In September 1972, he complained of severe back pain and was assessed with acute back strain.  He was referred to physical therapy.  An x-ray of his spine was negative, but he was put on a profile (no lifting more than 35 lbs and no running more than 1/2 mile) for 60 days.  In March 1976, the Veteran twisted his right ankle.  He was assessed with a sprained ankle, provided an ACE wrap and crutches, and put on a profile for two weeks.  During an April 1980 annual examination he denied recurrent back pain and swollen or painful joints; however, he did report recurrent ankle sprain between 1967 and 1977.  On examination, his had pain on the inversion of his ankle and was diagnosed with incompletely rehabilitated ankle syndrome.  His upper extremities were noted to be normal other than his left shoulder disability, and his spine examination was normal.  He was listed as the Physical Activities Director.  During a July 1987 reenlistment examination he noted he had a painful left shoulder, but denied recurrent back pain.  He was not noted to have any physical defects upon evaluation.  During his April 1990 retention examination he marked that he did not have swollen or painful joints or recurrent back pain.  On physical examination his spine was normal.  He was noted to have compartment syndrome of the lower extremities, which were otherwise normal.  He was also noted to have a left shoulder rotator cuff disorder, but his upper extremities were otherwise normal.  In May 1991, he was assessed with questionable prostatitis.  In June 1991, he was provided a medical board evaluation due to his bilateral lower extremity compartment syndrome.  On physical examination he was noted to have a normal range of motion of his bilateral ankles.  It was noted that his prior ten years of service had centered around sports activities and officiating.  In his report of medical history, he denied recurrent back pain and swollen or painful joints.  He did report cramps in his legs, weight gain, and persistent left shoulder pain.  Clinical evaluation of his spine was noted to be normal.  Additionally, his lower extremities evaluation only noted his compartment syndrome and his upper extremities evaluation only noted his left shoulder disability.  

In March 2006, the Veteran was afforded a VA peripheral nerves examination, which included a motor examination of the ankles, which was noted to be normal.  Repeated motion of the ankles continued to result in normal joint examination.  The Veteran does walk with a cane and suffers from anterior compartment syndrome of the legs with superficial peroneal involvement bilaterally.

In December 2006, the Veteran sought treatment for pain in the right buttock.  On examination he had no palpable pain in the lumbar spine.  He was assessed with piriformis myofascial pain syndrome.

In his April 2007 claims for service connection, the Veteran stated that he injured his back in service and that he currently suffers from arthritis and degenerative joint disease with a decreased range of motion.  He stated that the weather could cause stiffness and swelling of his back.  He additionally stated that due to his in-service injury to his back he sustained a fracture and posttraumatic injury to the discs in his spine.  He reported he would provide documents relating to his spine disability.  Regarding his carpel tunnel syndrome claim, he reported he developed osteoarthritis during service, but that there was no diagnosis for carpel tunnel syndrome.  He stated that because he was not diagnosed with a wrist problem in service it worsened and he developed degenerative joint disease of the wrist, which affects his ability to work.  He stated he would provide documents regarding his wrist disability.  Regarding his bilateral ankles, the Veteran reported he had chronic pain, swelling and stiffness with limited range of motion.  He stated he had been diagnosed with degenerative joint disease post-service, but that he relates this diagnosis to running in combat boots.  He stated he would provide supporting documents regarding his bilateral ankle disability.

In May 2007 correspondence, the RO requested that the Veteran furnish any medical evidence he possessed which related to his claims on appeal.  He was also supplied with VA Form 21-4142, to authorize release of information from any doctors and/or hospitals concerning any treatment he may have received regarding his claimed disabilities.  In July 2011, the Veteran supplied limited treatment records from Hometown Family Clinic.  The Court has also held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

In October 2007, during a VA peripheral nerves examination, the Veteran reported a history of knee and ankle pain in 1988 and 1989.  He was "told he had 'no circulation' on twelve-mile marches."  He was noted to be unable to do two-part commands.  He used a cane but could walk on his toes and heels and jog.  Muscle strength in the muscles of his arms and hands were normal.  Reflexes of the ankle were symmetric and slightly feeble (along with other muscles).  His joint sense was better than expected.  He was diagnosed with bilateral genicular patellofemoral arthropathy for thirty-plus years with some slowed intellectual responses and evasive eye movements and a slightly slowed jog.  He was also diagnosed with left shoulder contusion with normal bulk, strength, reflexes and sensation.

During his September 2010 Board hearing the Veteran stated he developed carpal tunnel syndrome due to his work as a keypunch operator in 1973, where he worked prior to being moved to an Athletic and Recreation position.  He testified that he reported pain in his wrists and was provided ACE wraps and Tylenol.  Regarding his ankles, the Veteran stated that his combat boots would pinch his ankles and cause his skin to dry up and crack.  He felt that his current back disability was due to the physical activity and heavy lifting that was involved in his job as an environmental engineer when he was an E5.  When questioned by the AVLJ the Veteran admitted that he had not been diagnosed with any disability of the wrists, to include carpel tunnel syndrome, even though he had complained to physicians about wrist pain.  

Private treatment records from Jackson Hometown Family clinic from April 2011 included a physical examination where the Veteran was noted to have no joint tenderness, edema or erythema.  He did not have lumbar spinous process tender to palpation nor tenderness on palpation of the paraspinal muscles.  His muscle strength was 5/5 in the upper and lower extremities bilaterally.  The Veteran reported that he fell 3 1/2 feet in 2006 and injured his back and right leg.  He reported participating in physical therapy for the injuries, but that it did not help.  He was diagnosed with right-sided sciatica.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Board finds the Veteran to not be credible in providing statements regarding the history of his disabilities, existence of his disabilities, or in accurately reporting the severity of his symptoms.  Initially, the Board notes that the Veteran did not note his 2006 injury to his spine and right leg, and that he filed his service connection claim in 2007.  In reviewing the entire claims file, the Board also notes that during a March 2006 left shoulder examination the Veteran continuously attempted to demonstrate a more limited range of motion than the examiner was later able to produce.  Additionally, the October 2007 examiner indicated the Veteran may have some cognitive difficulties.

The VA has not provided the Veteran with examinations in connection with his claims for service connection for bilateral carpel tunnel syndrome, bilateral ankle disabilities, or a back disability.  The Board finds that an examination was not necessary to decide the merits of these claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim..  The threshold for the duty to provide an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the standards of McLendon are not met in this case and thus an examination was not required.  Here, there is no evidence of a diagnosis regarding the Veteran's bilateral wrists or bilateral ankles, and the Veteran's right side sciatica has been attributed to a 2006 injury.  

Carpal Tunnel Syndrome

While the Veteran's right wrist was treated in service, there is no indication he complained of wrist pain or any other symptoms regarding his wrists subsequent to 1972.  Essentially, the only signs and symptoms of a current disability of the wrists or that any disability may be associated with service come from the Veteran's claim and testimony.  As the Veteran has been found to not be a credible historian, the Board finds that a VA examination is not warranted.  

The Veteran's in-service wrist x-rays were negative, and he was noted to have normal examination of the wrists in subsequent in-service examinations.  He had normal strength in his wrists upon examination in 2007.  There are no post-service treatment records regarding complaints of wrist pain, and no diagnoses of carpal tunnel syndrome of record in the claims file.  The Veteran has testified that while he has complained of wrist pain, he has not had a physician diagnose him with carpal tunnel syndrome.  As a current diagnosis is the first prong in establishing service connection, the Board also finds that service connection for bilateral carpel tunnel syndrome is not warranted.

Bilateral Ankles

There is no evidence of treatment for, complaints of, or diagnoses related to ankle pain post-service.  The Veteran reported in his claim for service connection that he had been diagnosed with degenerative joint disease of the ankle.  There is no evidence of a diagnosis regarding the Veteran's ankles contained in the claims file.  As with his claims for bilateral carpel tunnel syndrome, the only signs and symptoms of a current disability of the ankles or that any disability may be associated with service come from the Veteran's claim and testimony.  As the Veteran has been found to not be credible, the Board finds that a VA examination is not warranted.

The Veteran injured his right ankle in service in 1976, and continued to complain of ankle pain in 1980.  By 1987, he no longer complained of ankle pain, and was noted to have normal examinations of the lower extremities until his retirement from service.  He was noted in March 2006 to have normal ankle joint examinations.  He is currently service-connected for compartment syndrome regarding his lower extremities.  During his Board testimony he described his in-service ankle and feet symptoms as swollen, dry and cracked skin.  He has previously been denied service connection for infected feet.  The claims file does not contain a diagnosis relating to the Veteran's ankles.  While he had stated he has been diagnosed with arthritis of the ankles, he has failed to provide any medical evidence or treatment records regarding his ankles.  As a current diagnosis is the first prong in establishing service connection, the Board finds that service connection for a bilateral ankle disability is not warranted.


Spine Disability

Regarding the Veteran's claim for service connection for a spine disability, there is a current diagnosis of right side sciatica, and there is an in-service diagnosis of back strain in 1972.  The Board finds that a VA examination is not warranted; however, because there is medical evidence of record that relates the Veteran's diagnosed sciatica to a 2006 fall and injury to the spine and right side.  Here the Veteran's statement that his current back disability is related to his injury in 1972 is the only indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service, and he has been found to not be credible.  The diagnosis of sciatica as it related to a 2006 fall is sufficient evidence upon which to determine the claim.

The Veteran had severe back pain in 1972 in service, and by his own testimony (and also shown in his service records), he was transferred to a different position.  In-service examinations from 1980 to 1991 revealed normal back evaluations and the Veteran denied recurrent back pain throughout the remainder of his service.  VA treatment records from prior to 2006 do not include treatment for back pain.  In 2011, the Veteran sought private treatment and related a fall and injury to his spine in 2006.  The private physician diagnosed right side sciatica based upon examination of the Veteran and a history of a 2006 fall onto his back and right side.  There is no evidence he was diagnosed with arthritis within one year of discharge from service, thus presumptive service connection is not warranted.  As there were no complaints of, treatment for, or diagnoses related to back pain from 1972 until 1991 in service, and there was no evidence of treatment for back pain post-service until 2011 when his sciatica was related to a 2006 fall, the Board finds that service connection for a spine disability is not warranted.

For the foregoing reasons, the claims for service connection for bilateral carpal tunnel syndrome, bilateral ankle disabilities, and a spine disability, must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

ORDER

Entitlement to service connection for bilateral carpel tunnel syndrome is denied.

Entitlement to service connection for bilateral ankle disabilities is denied.

Entitlement to service connection for a spine disability is denied.


REMAND

Headaches

The Veteran contends he developed headaches in service while working as a keypunch operator due to the lights and noise in the keypunch room.  He was treated for headaches twice in service.  In February 1984, he complained of headaches, head congestion, chills, nausea and chest congestion; he was diagnosed with viral syndrome/sinusitis.  In July 1988, he complained of a throbbing headache and photophobia.  He indicated in his April 2007 claim for service connection that his psychiatric disorder caused him fatigue, headaches and sleep apnea.  As the Veteran was noted to have complained of headaches in service, and he contends that he continues to suffer from headaches, the Board notes that the low threshold has been met to warrant a VA examination.  

Bilateral Knees

The Veteran contends he suffers from bilateral knee disabilities that are separate and distinct from his bilateral compartment syndrome, but that may be caused by his compartment syndrome.  The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say, the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Service treatment records show that he complained of knee pain and that compartment syndrome was eventually diagnosed.  He also underwent fasciotomies of the anterior compartment to correct facial hernias.  He had persistent lower extremity pain and numbness from this disorder.  Post-service knee x-rays were noted to be negative, and the Veteran has been diagnosed with bilateral knee arthralgia.  He has been supplied bilateral knee braces.  As the medical evidence of record is insufficient to show whether the Veteran suffers from a bilateral knee disability that is separate from his already service-connected compartment syndrome, a VA examination is warranted.  

Diabetes Mellitus

The Veteran contends he showed symptoms of diabetes mellitus in service.  He stated he suffered from multiple non-healing sores on his body during service, which he believes was a precursor to or evidence of his impending development of diabetes mellitus.  He related his family history of diabetes during a June 1971 treatment for sores and malaise.  He was noted to have a negative urine test at that time.  He was diagnosed with diabetes in 2004.  As the Veteran currently has a diagnosis of diabetes and has presented an argument that his sores in service were evidence he was developing diabetes, the Board finds that a VA examination is warranted.

Prostate Cancer

The Veteran testified that he had been recently diagnosed with prostate cancer.  He believes that his prostate cancer is related to his diagnosis of prostatitis in service.  He additionally testified that he has had problems with "wetting" or "staining" his pants continuously from service.  Treatment records diagnosing prostate cancer are not of record, and on remand, should be obtained and associated with the claims file.  If the Veteran has a current diagnosis relating to his prostate, then he should then be scheduled for a VA examination to address if there is a nexus between his in-service prostatitis and any current diagnosis.

Hypertension

The Veteran contends that he developed hypertension in service.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  This must be confirmed by readings taken two or more times on at least three different days. Id.  The Veteran has a current diagnosis of hypertension.  In July 1988 his blood pressure was 120/92 and he stated he had job-related stress.  In August 1988, while seeking treatment for his left shoulder, he was noted to have blood pressure readings of 140/116 and 130/87, he was noted to have questionable hypertension.   Blood pressure readings in 1990 and 1991 were not high and he was not definitively diagnosed with hypertension in service.  As there was a note of possible hypertension in service with elevated blood pressure reading and he is currently on prescription medication to control his hypertension, a VA nexus examination is warranted.

Left Shoulder

The Veteran was last afforded a VA examination of his left shoulder in 2007, and he testified that his shoulder has increased in severity since.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As his last left shoulder examination is now four years old, he should be afforded an additional examination to determine his current level of severity.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his claimed headaches, bilateral knee pain, diabetes mellitus, hypertension, prostate, and left shoulder.  Of particular interest are any treatment records from after 2007 and any records relating to his diagnosis of prostate cancer.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  Ongoing VA treatment records are also to be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to determine the etiology of any headaches.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current headache disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disability was incurred or aggravated as a result of active service.  In rendering this opinion, the examiner should consider and address the in- service reports of headaches in 1984 and 1988.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be afforded a VA examination to determine the etiology of any bilateral knee disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current knee disability.  In regard to any diagnosed knee disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current knee disability was incurred or aggravated as a result of active service.  In rendering this opinion, the examiner should consider and address the in- service and post-service findings of bilateral knee arthralgia and compartment syndrome (already service-connected).  The examiner should render an opinion as to whether any current knee disability is caused by or aggravated by the Veteran's service-connected compartment syndrome.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be afforded a VA examination to determine the etiology of his diabetes mellitus.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of his remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his diabetes mellitus was incurred or aggravated as a result of active service.  In rendering this opinion, the examiner should consider and address the in- service and post-service urine tests, the Veteran's family history of diabetes, and the Veteran's contention that his sores and tiredness in service were related to his later development of diabetes mellitus.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran should be afforded a VA examination to determine the etiology of his hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his current hypertension was incurred or aggravated as a result of active service.  In rendering this opinion, the examiner should consider and address the in- service blood pressure readings and note of questionable hypertension.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  If, and only if, treatment records indicate that the Veteran has a current diagnosis associated with the prostate, then the Veteran should be afforded a VA examination to determine the etiology of any prostate disorder or prostate cancer.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current prostate disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disability was incurred or aggravated as a result of active service.  In rendering this opinion, the examiner should consider and address the in- service reports of prostatitis.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  The Veteran should be afforded a VA joints examination to evaluate his left shoulder tendonitis.  All indicated tests and studies, including X-ray studies, are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The left shoulder examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Joints Examination, revised on April 20, 2009.  Range of Motion testing must be completed.  The examiner should refer to the March 2006 examination findings.

8.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim(s).

9.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


